DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "particular" in claim 1 is a relative term which renders the claim indefinite.  The term "particular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-20 are rejected for the same reasons because they depend on claim 1.
Claim 1 recites the limitation "the MRI machine", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-20 are rejected for the same reasons because they depend on claim 1.


The level of one of ordinary skill in this art is high, medical doctors and imaging scientists. The level of predictability in the art is low because inventions often involve identifying the nature of the problem before a solution can be formulated. Outside of the handful of chemical shifts that are identified in the specification, the amount of direction provided by the inventor for the expansive scope of all possible chemical shifts is none. 
No working examples are disclosed by applicant. The quantity of experimentation needed to make or use the invention based on the content of the disclosure, for the entire scope of the “specific chemical shifts” limitation would be essentially unlimited since enabling all possible chemical shifts is an open-ended assignment of undefined scope. See M.P.E.P. § 2164.01 (a).
Claims 2-20 are rejected for the same reasons because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al (Pub. No.:  US 2012/0019245)
Regarding claim 1, Reddy et al disclose a non-invasive CEST MRI imaging method for early detection of disease and mapping of disease severity [see 0086] comprising:
acquiring, by way of a magnetic resonance imaging (MIRI) machine, a T2-image as an anatomical image [see 0045];
acquiring, by way of the MRI machine, a CEST reference image at a particular S(outside) chemical shift and at a signal frequency outside a range of frequency that decreases magnetization of related proteins [see 0066, 0086, 0091-0094, 0137, 0158];
acquiring, by way of the MRI machine, a plurality of CEST images at a plurality of specific S(within) chemical shifts and frequencies that decrease the magnetization of the related proteins [see 0013];
calculating a difference in magnetization between S(outside) and S(within) at each specific S(within) chemical shift and frequency for each image in the plurality of CEST images [see 0011-0014, 0086, 0091-0094]; 
detecting disease and mapping disease severity based on the calculated contrast differences [see 0013, 0035, 0037, 0069-0070, 0084, 0086-0089, 0091-0092, 0094, 0096-0097] by disclosing the CEST contrast from these small molecules will provide a new avenue of diagnosing and monitoring disease conditions [see 0069].

Regarding claim 2, Reddy et al disclose wherein detecting disease and mapping disease severity comprises detecting hypoxia in cancerous and non-cancerous tissue [see 0014, 0133] by disclosing distinguish a region of hypoxia and stroke that is partially ischemic from healthy brain tissue [see 0014].


and difference in magnetization is decreased, wherein difference in magnetization can be used to identify and map the severity of hypoxia in tumor tissue [see 0014]
wherein difference in magnetization in non-cancer tissue is lower for hypoxic tissue compared to normal tissue by using chemical shift that decreases magnetization of amide proton with max contrast between 3.1 ppm to 4 ppm for detection of hypoxia of non-cancer tissue contrast as S(within) [see 0013, 0035, 0037, 0069-0070, 0084, 0086-0089, 0091-0092, 0094, 0096-0097];
wherein difference in magnetization is higher for the hypoxic in non-tumor tissue compared to normal tissue when chemical shift that decreases magnetization of amine proton with max contrast between 1 ppm to 3 ppm for detection of hypoxia for non-cancer tissue as S(within) compared to normal tissue [see 0027-0029]

Regarding claim 4, Reddy et al disclose wherein detecting disease and mapping disease severity comprises detecting tissue atrophy, wherein the plurality of specific Swithin chemical shifts decrease the magnetization from 10 ppm to 0.05 ppm downfield and -0.05 ppm to -10 ppm upfield [see 0027-0029, 0086] by disclosing CEST map at 1.8 ppm, which shows higher CEST effect in the non-infarcted zone compared to the infarcted region [see 0035]

Regarding claim 8, Reddy et al disclose wherein detecting disease and mapping disease severity comprises distinguishing a higher-grade tumor from a lower-grade tumor to detecting lower grade tumor [see 0065, 0086, 0091-0094].

Regarding claim 9, Reddy et al disclose wherein the difference in magnetization contrast can be used to detect lower grade tumor that cannot be detected in another way, wherein the difference in magnetization contrast can be used to distinguish the higher-grade tumor from the lower-grade tumor [see 0013, 0035, 0037, 0069-0070, 0084, 0086-0089, 0091-0092, 0094, 0096-0097];
wherein the difference in magnetization is increased as the tumor grade is increased, wherein the difference in magnetization is increased as the aggressiveness (progression, emphasis added) of tumor increases by using chemical shift that decreases magnetization of amide proton with max contrast between 3.1 ppm to 4 ppm as S(within) [see 0086, 0091-0094].

Regarding claim 10, Reddy et al disclose wherein detecting disease and mapping disease severity comprises monitoring tumor response to treatment [see 0010, 0014, 0065, 0074, 0087, 0090, 0132] by disclosing high resolution mapping of MI would be a useful technique for monitoring different disease states, their progression, and efficacy of treatment [see 0132].

Regarding claim 11, Reddy et al disclose wherein the difference in magnetization contrast can be used to monitor response of tumor to the treatment, wherein the difference in magnetization is decreased in most cancer types after response of cancer to the treatment by using chemical shift that decreases magnetization of amide proton with max contrast between 3.1 ppm to 4 ppm as Swithin, wherein the difference in magnetization is increased after response of cancer to the treatment by using chemical shift that decreases magnetization of amine proton with max contrast between 1 ppm to 3 ppm as Swithin [see 0027-0029, 0086]



Regarding claim 18, Reddy et al disclose wherein a decrease in magnetization of cancer proteins starts from chemical shift 0.05 ppm to 10 ppm downfield and from -0.05 ppm to -10 ppm upfield and the maximum decrease of the magnetization of cancer proteins is approximately between 1 ppm and 5 ppm downfield and approximately between -1 ppm to -5 ppm upfield [see 0027-0029, 0086]

Regarding claim 19, Reddy et al disclose wherein decrease magnetization of amyloid beta, neurofibrillary tangles, and aggregation proteins starts from chemical shift 0.05 ppm to 10 ppm downfield and from -0.05 ppm to -10 ppm upfield and the maximum decrease of the magnetization of amyloid beta, neurofibrillary tangles and aggregation proteins is approximately between 1 ppm and 5 ppm from water downfield and approximately between ppm to -5 ppm from water upfield [see 0027-0029, 0086].
	
Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (Pub. No.:  US 2012/0019245) in view of James et al (Pub. No.:  US 2017/0261584).
Regarding claims 6-7, 15, Reddy et al don’t disclose wherein detecting disease and mapping disease severity comprises distinguishing the edema from the tumor and identifying a tumor boundary from the edema by determining where the difference in magnetization between S(outside) and S(within) is the lowest value over the plurality of plurality of specific S(within) chemical shifts; wherein the difference in magnetization contrast is lower to the edema compared to the tumor, wherein the difference in magnetization is increased when moving away from the tumor boundary toward the tumor 
Nonetheless, James et al disclose distinguishing the edema from the tumor and identifying a tumor boundary from the edema by determining where the difference in magnetization between S(outside) and S(within) is the lowest value over the plurality of plurality of specific S(within) chemical shifts [see 0461-0465] and wherein endogenous protons of tissues can be used as an endogenous contrast to detect and distinguish one of the edema and the water from the tumor and determine tumor boundary [see 0461-0465].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Reddy et al and James et al by distinguishing the edema from the tumor and identifying a tumor boundary from the edema by determining where the difference in magnetization between S(outside) and S(within) is the lowest value over the plurality of plurality of specific S(within) chemical shifts and using endogenous protons of tissues can be used as an endogenous contrast to detect and distinguish one of the edema and the water from the tumor and determine tumor boundary; to provide better specificity for pathology assessment; differentiation between aggressive/non-aggressive tumors can be made with much better certainty [see 0465, James et al].

Claims 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (Pub. No.:  US 2012/0019245) in view of Wohlgemuth (Pub. No.:  US 2010/0016706)
Regarding claims 12 and 20, Reddy et al disclose CEST contrast can originate from endogenous amide, amine, and hydroxyl protons or from exchangeable sites on exogenous contrast agents [see 0008, 0070, 0086, 0098]; detect amyloid beta plaques and neurofibrillary tangles in neurodegenerative diseases [see 0135].
Reddy et al don’t disclose wherein the difference in magnetization between Soutside and Swithin contrast is higher for accumulation amyloid beta plaques, aggregation proteins and neurofibrillary tangles compared to normal surrounding tissue as the accumulation
wherein when the concentration of proteins of the difference in magnetization between Soutside and Swithin is increased, then the difference in magnetization between Soutside and Swithin can be used to identify and map the severity of neurodegenerative diseases and used for early detection and mapping of diseases.
	Nonetheless, Wohlgemuth discloses wherein the difference in magnetization between Soutside and Swithin contrast is higher for accumulation amyloid beta plaques, aggregation proteins and neurofibrillary tangles compared to normal surrounding tissue as the accumulation
wherein when the concentration of proteins of the difference in magnetization between Soutside and Swithin is increased, then the difference in magnetization between Soutside and Swithin can be used to identify and map the severity of neurodegenerative diseases and used for early detection and mapping of diseases [see 075-078, 0110-0111].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Reddy et al and Wohlgemuth by having the difference in magnetization between Soutside and Swithin contrast is higher for accumulation amyloid beta plaques, aggregation proteins and neurofibrillary tangles compared to normal surrounding tissue as the accumulation wherein when the concentration of proteins of the difference in magnetization between Soutside and Swithin is increased, then the difference in magnetization between Soutside and Swithin 

Regarding claims 5, 14, Reddy et al disclose this method uses endogeneous contrast from local Cr levels and does not require any contrast agent injections and hence is safer than studies using exogenous contrast agents and to monitor the therapeutic response [see 0098].
Reddy et al don’t disclose wherein endogenous protons of tissues can be used as an endogenous contrast to detect the atrophy.
Nonetheless, Wohlgemuth discloses endogenous protons of tissues can be used as an endogenous contrast to detect the atrophy [see 0098, 0112, 0188].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Reddy et al and Wohlgemuth by using endogenous protons of tissues can be used as an endogenous contrast to detect the atrophy; to provide a much more sensitive and rapid means for monitoring chemotherapy.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (Pub. No.:  US 2012/0019245) in view of Keupp (Pub. No.:  US 2014/0039297)
Regarding claim 16, Reddy et al don’t disclose wherein endogenous protons of tissues can be used as an endogenous contrast to detect the lower grade tumor and can distinguish the higher-grade tumor from the lower-grade tumor.
	Nonetheless, Keupp discloses Amide proton transfer (APT) MR imaging of endogenous exchangeable protons allows highly sensitive and specific detection of pathological processes on a molecular level, like increased protein concentrations in malignant tumor tissue [see 0009].


Regarding claim 17, Reddy et al don’t disclose wherein endogenous protons of tissues can be used as an endogenous contrast to monitor the response of cancer to treatments.
Nonetheless, Keupp discloses wherein endogenous protons of tissues can be used as an endogenous contrast to monitor the response of cancer to treatments [see 0062, 0116].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Reddy et al and Keupp by using endogenous protons of tissues can be used as an endogenous contrast to monitor the response of cancer to treatments; to provide a highly sensitive approach for rapidly assessing treatment responses

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793